Citation Nr: 1411165	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for bilateral macular degeneration.

2. Entitlement to a disability evaluation in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1976 to December 1979.  He died in February 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2012, the claims were dismissed by the Board due to the death of the Veteran.  In March 2013, the RO determined that the appellant was eligible for substitution to continue the Veteran's appeal pursuant to the Veterans' Benefits Improvement Act of 2008, which created a new 38 U.S.C.A. § 5121A, allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.

The Virtual VA electronic record has been reviewed in connection with the appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she wanted to withdraw the appeal.  


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in April 2013, the appellant withdrew the appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


